DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, 9, 11 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stamm. Claims 1 and 23, Stamm teaches a method for increasing the density of a wood member (c1 ¶4). Stamm teaches a method including preheating a wood member, wherein the preheating is for a time sufficient to reduce moisture content of the wood member to 6% to 15% (this moisture range overlaps the claimed moisture range of beginning at “about 5%”) and to obtain a core temperature of the wood member of 300°F to 320oF or lower -- for example, 210oF to 240oF -- i.e. heat wood member. This temperature range (300°F to 320oF or lower -- for example, 210oF to 240oF) overlaps the claimed temperature range of about 250oF to about 500oF. Stamm also teaches a moisture content as low as 4% at column 1, paragraph 4. After the step of reducing, Stamm teaches applying pressure to the wood member for a single press cycle (i.e. one press) for a press time of 3 to 50 minutes. This press time range overlaps claimed press time range of about 30 seconds to about 10 minutes -- wherein heat is applied during the applying of pressure to maintain the core temperature during the applying of pressure at 330oF -- or as high as 350oF. This temperature range falls within the claimed temperature range of about 250oF to about 500oF; and, this temperature range falls within the claimed temperature range of about 250oF to about 400oF in claim 23. These teachings are located at column 2, paragraph 1, lines 1-13; column 3, paragraph 2; Example I; Example II. Note with respect to the table of Stamm in column 6 -- the last 2 line entries (6%/350 or 360oF/30to40 or 20to40minutes) -- Stamm indicates that in Example II if the thickness of the wood is doubled the minimum time (30to40 or 20-40 minutes) of pressure is reduced to about one-half (15to20 or 10to20 minutes) (c6 L29-36). Stamm teaches providing a post-treatment conditioning of the wood member at column 4, paragraph 4: “Following compression, the wood structure should be maintained under pressure and cooled to a temperature of about 200oF, or lower before removal from the press.” With respect to the optional step of applying water to a surface of the wood member, since this is an optional step, it is not required to be a method step in claim 1.
	Claim 2, the cooling step decreased the temperature from 330oF to 200oF where a first portion of this cooling step represents the cooling step in claim 2; and, a second portion of this cooling step represents the post-treatment conditioning in claims 1 and 2. Claim 3, Stamm also teaches a post step of exposing the product made by the method to high relative humidity at column 4, lines 37-45. Claims 5 and 11, Stamm teaches that the wood member has a considerable moisture content before being reduced to 6% to 15%. This is recited at column 2, lines 1-8. Use of “considerable” indicates a value much larger than 15% such that as the moisture content is decreasing with heat application, the moisture content will decrease from the “considerable” amount down to 15% -- thus passing the values of 19% to 16%. This moisture range falls within oF (or lower -- for example 210oF to 240oF) with a moisture content of 6% to 15%. Claim 6, Stamm teaches a pressure of 100 to 2000 pounds per square inch (i.e. psi). This pressure range falls within the claimed pressure range of about 500 to about 5,000 psi. This is recited at column 5, line 30 -- Example 1. Claim 7, Stamm teaches the presence of water vapor (i.e. steam) during pressing which extends to the end surfaces of the wood member. This is discussed in column 3, paragraphs 1-2-- especially at lines 37-40. Claim 9, Stamm teaches applying the pressure using a heated platen press at column 5, lines 31-32-- Example 1. 

Claim Rejections - 35 USC § 103

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamm as applied to claim(s) 1-3, 5-7, 9, 11 and 23 above and further in view of Bies. Claims 18-19, Stamm does not teach that the wood member is a hardwood (red oak, white oak, hickory, walnut, aspen, basswood, maple, cherry, ash). Claims 20-21, Stamm does not teach that the wood member is a softwood (poplar, pine). However, Bies teaches reducing the moisture content of a wood member through a heating process where the wood material includes hardwood (red oak, white oak, hickory, walnut, aspen, basswood, maple, cherry, ash) and/or softwood (poplar, pine; c1 ¶2; c4 L44-56; c5-7). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Stamm the use of a wood member of hardwood (red oak, white oak, hickory, walnut, aspen, basswood, maple, cherry, ash) and/or softwood (poplar, pine) in that Bies teaches these woods are popular material used to make wood products by reducing moisture content by heating.

Response Section
Page 3 of Applicant’s remarks at lines 4-5 (remarks continue to page 4, paragraph 2): “… Stamm et al. does not disclose a “preheating” step as a separate precursor to application of pressure”. In response, please refer to the Office action above. Moreover, Stamm explains the invention also at column 6, lines 39-58: a wood member with a moisture content of 6-15% is provided wherein the moisture can be as low as 4% (c1 ¶4) and wherein this wood member is provided by oven drying the wood member to this moisture content (i.e. “oven” drying: Stamm, claim 1, line 4); pressing the wood member at a temperature of 210oF to 240oF wherein the temperature can be as high as 320oF (c2 ¶1) (note: the instant claimed temperature range is about 250oF to about 500oF [instant claim 1 at lines 3 and 5] where the temperature range of Stamm overlaps this instantly claimed temperature range) and wherein this heating of the wood member will decrease the moisture content and if the moisture content before pressing and heating is 4% then a decrease in the moisture content will provide a wood member with a moisture content of less than 4% which falls within the claimed range of between 0% and about 5% (instant claim 1, line 4) (this step is a preheating step which is a separate precursor to the next step – described also above under 35 USC 102 and in the prior Office action); then as the pressing continues the temperature is raised to 300oF to 360oF (note: the instant claimed temperature range is about 250oF to about 500oF [instant claim 1 at line 12] where the temperature range of Stamm overlaps this instantly claimed temperature range) for 3 to 50 minutes (note: the instant claimed time range is about 30 seconds to about 10 minutes [instant claim 1 at lines 9-10] where the time . 
Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745